 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
 
Pursuant to Section 3.1(a) of the SIGA Technologies, Inc. 2010 Stock Incentive
Plan (the “Plan”), a new Section 2.9 is hereby added to the Plan to read as
follows:
 
2.9           Grant of Restricted Stock Units


(a)           Restricted Stock Unit Grants. The Committee may grant restricted
stock units to such key persons, in such amounts, and subject to such terms and
conditions as the Committee shall determine in its sole discretion, subject to
the provisions of the Plan. Restricted stock units may be awarded independently
of or in connection with any other award under the Plan. A grantee of a
restricted stock unit shall have no rights with respect to such award unless
such grantee accepts the award within such period as the Committee shall specify
by accepting delivery of a Grant Certificate in such form as the Committee shall
determine. A grant of a restricted stock unit entitles the grantee to receive a
share of Common Stock or, in the sole discretion of the Committee, the value of
a share, on a date specified in the award certificate.  If no date is specified,
the grantee shall receive such share or value on the date that the restricted
stock unit vests.


(b)           Vesting/Nontransferability.  The Committee shall specify at the
time of grant the date or dates (which may depend upon or be related to a period
of continued employment with the Company, the achievement of performance goals
or other conditions or a combination of such conditions) on which the restricted
stock units shall vest.  Restricted stock units may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in the applicable award certificate.


(c)           Consequence of Termination of Employment. Except as may otherwise
be provided by the Committee in a award certificate or otherwise, a grantee’s
termination of employment for any reason (including death) shall cause the
immediate forfeiture of all restricted stock units that have not yet vested
prior to, and do not vest on account of, such termination of employment.


(d)           Shareholder Rights.  The grantee of a restricted stock unit will
have the rights of a shareholder only as to shares for which a stock certificate
has been issued pursuant to the award and not with respect to any other shares
subject to the award.


 
 
 
 